Title: From George Washington to Jonathan Trumbull, Sr., 22 May 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Dear Sir
                            Weatherfield May 22 1781
                        
                        I have the honor to enclose to your Excellency a Resolution of Congress respecting mounting and equipping the
                            Corps of Dragoons raised by this State of Connecticut. I am the more induced to wish this may be done, as Colonel
                            Sheldon’s is now the only Regiment of Cavalry destined to act with the Army under my immediate command, and as the number
                            of men in that Regiment now mounted are totally unequal to the Services which must be expected & required of them.
                            Being impressed with the importance of the subject, I take the liberty therefore to recommend it to the earliest &
                            most effectual attention of Your State. I have the honor to be Your Excellency’s Most Obedt Servt
                        
                            Go: Washington

                        
                    